DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, drawn to a method of detecting dysfunctional immune cells, encompassing claims 1-3, 5, 6, 36, 45
Group II, drawn to an isolated immune cell, encompassing claim 14.
Group III, drawn to a method of eliciting immune tolerance in a subject, encompassing claims 17-18.
Group IV, drawn to a method of detecting activated immune cells, encompassing claims 19-20 and 22-23.
Group V, drawn to an isolated immune cell, encompassing claims 31, and 41-42.
Group VI, drawn to a method of eliciting an immune response in a subject, encompassing claims 34 and 35.
Group VII, drawn to a method of treating a subject, encompassing claim 37.
Group VIII, drawn to a kit of parts, encompassing claim 46.
Group IX, drawn to an isolated immune cell, encompassing claims 49, 52, 56, 59, 67, 73.
Group X, drawn to a method for generating the modified immune cells as defined in claim 49, encompassing claims 68, 72, and 77.
Group XI, drawn to a method of treating a subject, encompassing claim 78-79, 82-84.
Group XII, drawn to a method of treating a subject, encompassing claims 89 and 90.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
Group I-XII lack unity of invention because even though the inventions of these groups require the technical feature of an immune cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Verronese (Verronese et al. 2016 ONCOIMMUNOLOGY 2016, VOL. 5, NO. 3, e1100791, pages 1-15).  Verronese teaches a whole-blood assay to monitor functional competence of peripheral innate immune cells through their ability to produce specific cytokines after short-term stimulation, detected through intra-cytoplasmic staining and multi-parametric flowcytometry [abstract]. Therefore the technical feature of immune cell was known in the art.

Applicant’s Response
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species Group A: Signature markers in a method for detecting dysfunctional immune cells.  Claims 1-3 and 5 recite “a signature comprising/comprises or consisting/consists of…….markers selected from the group consisting of…”
Species Group B: Further determination of a method for detecting dysfunctional immune cells, as recite in claim 6.  
Species Group C: Signature markers in a method of detecting activated immune cells.  Claims 19, 20, and 22 recite “a signature comprising/comprises or consisting/consists of…….markers selected from the group consisting of…”
Species Group D: Further determination of a method for detecting activated immune cells, as recite in claim 23.  
Species Group E: Role of the agent in a method of treating a subject.  Claims 37 and 40 recite “wherein the agent is capable of”. 
Species Group F: Gene products of an isolated immune cell.  Claim 49 recite “one or more gene products selected from the group consisting of…”
Species Group G: Modification of isolated immune cell.  Claim 56 recite “The isolated immune cell according to claim 49, modified to comprise downregulated or abolished expression or activity of, or modified to comprise an agent capable of inducibly downregulating or abolishing expression or activity of, or modified to comprise upregulated expression or activity of, or modified to comprise an agent capable of inducibly upregulating expression or activity of”
Species Group H: Additional component of the isolated immune cell.  Claim 59 recite “wherein the nuclease is an RNA-guided nuclease….; or wherein the cell constitutively or inducibly expresses a heterologous repressor protein….; or wherein the cell constitutively or inducibly expresses a heterologous activator protein….”.
Species Group I: Function of the immune cell.  Claims 77 and 83 recites “where in the immune cells isolated from the subject - expresses the signature of dysfunction; - does not express the signature of dysfunction; - is dysfunctional; - is not dysfunctional; 
- expresses the signature of activation; - does not express the signature of activation; - is activated; or - is not activated.
Species Group J: Active pharmaceutical ingredient.  Claim 79 recites: wherein in one or more other active pharmaceutical ingredient is….a cell surface molecule, when activated is capable of upregulation immune response….and/or….a cell surface molecule….when not inhibited is capable of downregulating immune response.
Species Group K: Cell surface molecule capable of upregulating immune response.  Claim 79 recites “4-1BB, OX40, GITR, STING, TLR, or B TLA”.
Species Group L: Cell surface molecule capable of downregulating immune response. Claim 79 recites “PD1, CTLA4, BTLA, TIGIT, TIM3, LAG3, VISTA, LILRB4, NRP1, CD160, CD274, or IDO.
Species Group M: Agent modulation method.  Claim 89 recites “ wherein the agent is capable of reducing the activation of the immune cell, or is capable of increasing the activation of the immune cell, more preferably, wherein the agent is capable of modulating expression or activity of one or more genes or gene products”. Claim 90 recite “wherein the agent is capable of upregulating expression or activity of one or more genes or gene products….or…. downregulating or abolishing expression or activity of one or more genes or gene product.
The species A-M lack unity of invention because even though the inventions of these groups require the technical feature of an immune cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Verronese (Verronese et al. 2016 ONCOIMMUNOLOGY 2016, VOL. 5, NO. 3, e1100791, pages 1-15).  Verronese teaches a whole-blood assay to monitor functional competence of peripheral innate immune cells through their ability to produce specific cytokines after short-term stimulation, detected through intra-cytoplasmic staining and multi-parametric flowcytometry [abstract]. Therefore the technical feature of immune cell was known in the art.

Applicant’s Response
Applicant is required, in reply to this action, to elect a single marker or single combination of markers of Species Group A and C, a further determination of a method for detecting dysfunctional immune cells of Species Group B, a further determination of a method for detecting activated immune cells of Species Group D, role of the agent in a method of treating a subject of Species Group E, single gene product or combination of gene products of an isolated immune cell of Species Group F, modification of isolated immune cell of Species Group G,  additional component of the isolated immune cell of Species Group H, function of the immune cell of Species Group I, active pharmaceutical ingredient of Species Group J, cell surface molecule capable of upregulating immune response of Species Group K, cell surface molecule capable of downregulating immune response of Species Group L, and agent modulation method of Species Group M to which the claims shall be restricted if no generic claim is finally held to be allowable. THE ELECTION MUST IDENTIFY THE NAME FOR EACH OF THE ELECTED SPECIES.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Means for Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different
categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                  


/NANCY J LEITH/Primary Examiner, Art Unit 1636